t c memo united_states tax_court frank and virginia muhich petitioners v commissioner of internal revenue respondent midwest portraits corp petitioner v commissioner of internal revenue respondent docket nos filed date jennifer prager sodaro and joe alfred izen jr for petitioners william t derick and luanne s dimauro for respondent memorandum findings_of_fact and opinion laro judge these cases are before the court consolidated for purposes of trial briefing and opinion frank and virginia muhich the muhichs and midwest portraits corp midwest separately petitioned the court to redetermine respondent’s determinations of the following deficiencies and accuracy-related_penalties under sec_6662 a frank and virginia muhich docket no penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number midwest portraits corp docket no penalty year ended deficiency sec_6662 a date dollar_figure dollar_figure date big_number big_number date big_number big_number we must decide the following issues whether the trusts implemented and used by the muhichs during and should be disregarded for tax purposes because the trusts lacked economic_substance we hold they should ' whether the muhichs' and gross_income includes compensation paid_by midwest in the amounts of dollar_figure and dollar_figure respectively we hold it does ' respondent also raises the alternative argument that petitioners are taxable on trust income because the trusts were grantor trusts given our holding that the trusts are shams we need not and do not reach this issue whether sec_162 allows midwest to deduct payments to a_trust promoter in the amounts of dollar_figure and dollar_figure for and respectively we hold it does not whether sec_162 allows midwest to deduct payments to the trusts in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively we hold it does whether the muhichs are liable for accuracy-related_penalties under sec_6662 and b for and we hold they are whether midwest is liable for accuracy-related_penalties under sec_6662 and b for and we hold it is to the extent discussed herein whether the muhichs are liable for a penalty under sec_6673 we hold they are not ’ findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and exhibits submitted therewith are incorporated herein by this reference the muhichs resided in mahomet illinois when they petitioned the court midwest had its principal_place_of_business in mahomet illinois when it petitioned the court rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue petitioner’ attended years of college but did not obtain a degree from through the years in issue petitioner owned operated and was the president of midwest midwest was a photography business and it earned_income by participating in fund-raising programs of local community service organizations from forward midwest worked exclusively with fire rescue and ambulance departments in the four-state region of illinois iowa wisconsin and indiana in addition to taking the photographs midwest supplied the various departments with professionals to assist in soliciting donations and handing out complimentary certificates under this arrangement midwest received approximately percent of the donations plus the income from the sales of additional photographs midwest conducted its business in the four-state region by employing road people to solicit donations take the complimentary photographs and sell additional photographs midwest employed two people in its home_office before the subject years petitioner drew a salary from midwest for the work he performed midwest deducted his salary as officer compensation petitioner essentially compensated himself on a commission basis setting his salary upon midwest's -references to petitioner are to frank muhich financial performance petitioner had a wide variety of duties including serving as midwest's president and salesman kim and denise martin martins are certified public accountants and have been petitioners' tax advisers since the martins prepared all of petitioners’ tax returns from to date and the martins maintained petitioners' books_and_records for each of the subject years introduction to the multitrust scheme in early date petitioner met with a financial planner james myers myers myers was a representative of heritage assurance group heritage an entity that promoted multitrust schemes as a means to avoid paying taxes myers introduced petitioner to heritage's scheme which worked generally as follows an individual transfers his or her assets and right to receive income to a newly created family_trust in exchange for a certificate_of_beneficial_interest cbi a cbi gives the individual the right to receive any distributions that the trustee who is the same as the transferring individual decides to make the family_trust pays and deducts all of the trustee's personal expenses and distributes any excess corpus to a charitable_trust created under the scheme the individual creates other trusts to circulate funds among and between myers presented petitioner with promotional materials containing flowcharts and explanations detailing the above sequence of transactions these materials touted the tax deductibility of all of the transferring individual's personal expenses the materials generally claimed that the individual would pay no tax on his or her income the materials made no mention of any nontax benefit to be gained from the trust scheme after meeting with myers the muhichs traveled over miles to the offices of heritage there they met with edward bartoli bartoli an attorney who was the principal promoter of heritage's scheme bartoli introduced petitioner to james savino savino a certified_public_accountant associated with heritage at or about the time of this meeting the muhichs submitted to heritage a form containing their financial information and assets on this form they stated that their number one objective was tax_avoidance creation of the five trusts in date very soon after meeting with bartoli the muhichs without consulting the martins implemented the multi- trust scheme to avoid taxes petitioner caused midwest to pay dollar_figure to heritage and heritage supplied petitioners with a comprehensive packet of forms and documents that could be customized to create and operate the trust scheme petitioners used the promotional materials presented by myers as a model for their trust arrangement on date the muhichs created the muhich asset management_trust asset trust petitioner signed the trust declaration as the investor bartoli signed as creator and trustee and ms muhich signed as trustee within days ms muhich transferred virtually all of her property to petitioner this property included an exhaustive list of housewares jewelry electronics china and other personalty in turn petitioner transferred virtually all of his property which now included ms muhich's transferred property to the asset trust including the right to receive compensation_for his services in exchange ms muhich and petitioner each received a cbi representing and units respectively within days bartoli resigned as trustee and petitioner was appointed trustee this left the muhichs as sole trustees and sole beneficiaries of the asset trust on date the asset trust established the muhich charitable_trust charitable_trust the asset trust funded the corpus with a cbi from the asset trust representing units of ownership in exchange the asset trust received a cbi for reasons that are unclear the muhichs did not transfer all of their significant property to the trust as relevant here they retained title to their residence pincite west dianne and petitioner's stock in midwest the charitable_trust never sought nor received tax exempt status under sec_501 representing units of ownership in the charitable_trust the muhichs were the trustees on date the asset trust created the muhich business_trust business_trust the asset trust funded the corpus with dollar_figure in exchange for a cbi representing units of ownership in the business_trust the muhichs were the trustees on date the business_trust established the muhich equity_trust equity_trust and the muhich vehicle trust vehicle trust the business_trust funded the corpus of each trust with dollar_figure in exchange for a cbi from each trust representing units of ownership in each the muhichs were the trustees the muhichs listed their personal_residence pincite west dianne as the address for the five trusts as sole trustees and exclusive beneficiaries of all five trusts the muhichs had exclusive control_over the trust property they had the right to receive distributions at their sole discretion and controlled all the bank accounts their ability to deal with and benefit from all trust property was as free and unrestricted as before the trusts were established midwest continued to operate as a corporation and continued to conduct business the same as before the trusts were created petitioner's work and duties at midwest remained the same but he no longer took a salary from midwest instead he caused midwest to contract with the asset trust for the provision of his services the asset trust was to receive dollar_figure per month plus additional consideration based upon company performance operation and tax reporting of the five trusts upon creation of the trusts the muhichs hired aegis co aegis to help operate them aegis was affiliated with heritage regarding the asset trust the muhichs named themselves as executive trustees and executive secretaries charging themselves with the duty to manage the trust in return the asset trust agreed to pay the muhichs' housing transportation health care and education expenses the asset trust did not engage in the active_conduct of any trade_or_business at any time during the years at issue for and the asset trust had approximately dollar_figure and dollar_figure in available funds deposited into its accounts over which the muhich's had signatory authority the funds included dollar_figure and dollar_figure for and respectively in consulting fees received by the asset trust for the services of petitioner the balance of the funds for each year was composed primarily of transfers from midwest and other trusts characterized by the muhichs as loans and a small amount of interest_income that was payable to petitioner from the available funds for and the asset trust paid the muhichs' housing transportation health care education and miscellaneous expenses these payments included -- - dollar_figure in construction costs interest costs and closing costs for their new residence pincite north shore drive all of the education costs for the muhichs ' college-aged children utilities for the muhichs' personal_residence personal automobile expenses of the muhichs' mortgage payments on the muhichs' personal_residence pincite west dianne and trustee fees to the muhichs in each year the asset trust paid to the charitable_trust the funds that remained after all these payments for and the asset trust filed tax returns with respondent form sec_1041 wherein its reported income included the consulting fees paid_by midwest for petitioner's services and petitioner's interest_income after deducting therefrom the above-described personal expenses of the muhichs and the amounts paid to the charitable_trust the asset trust reported zero taxable_income in each year the other trusts did not engage in any business activity during or the charitable_trust distributed some money in each year to various charities with the balance the charitable_trust participated in a series of circular the asset trust did not deduct the dollar_figure in construction costs also the asset trust elected to treat a large payment to the charitable_trust as a charitable_contribution_deduction on its return under sec_642 transactions with the other trusts and midwest ’ throughout the year petitioner moved funds among and between the asset trust the charitable_trust and the equity_trust in a circular fashion petitioner labeled the movements of funds loans or loan repayments for tax purposes the charitable_trust filed and returns claiming it was a nonexempt_charitable_trust under sec_4947 and it paid no tax for either year the equity_trust the business_trust and the vehicle trust were dormant in and and each filed and income_tax returns showing no taxable_income all of the above-described trust tax returns for were prepared by savino the martins were not aware of petitioners' participation in the trust scheme until late when they prepared midwest's tax_return for that fiscal_year the martins discovered that midwest purportedly paid no wages to petitioner ’ one such series of transactions occurred on date when petitioner caused midwest to pay the asset trust dollar_figure on that same day all of the following occurred the asset trust paid dollar_figure by check to the charitable_trust the charitable_trust paid dollar_figure by check to the equity_trust and the equity_trust paid the dollar_figure by check back to the asset trust also on date petitioner repeated three more times this exact same series of movements of funds in a circular fashion in the exact same amount dollar_figure petitioner labeled all of these advances loans finally petitioner caused the asset trust to pay back the dollar_figure to midwest by check dated date and they began inquiring soon thereafter and at the request of the muhichs mr martin attended one of heritage's seminars mr martin left the seminar with concerns about the legitimacy of the trust scheme and he conveyed his concerns to petitioner petitioner dismissed mr martin's concerns and indicated he would rely on the advice given by the trust promoters notwithstanding their concerns the martins prepared the trusts' returns after the martins prepared the charitable_trust return but refused to prepare any other trust returns petitioners' tax reporting and respondent's determination midwest midwest filed federal_income_tax returns forms for its fiscal years ended date and in its return midwest deducted the dollar_figure it paid to bartoli in connection with setting up the multitrust system during the fiscal_year midwest paid to aegis and deducted dollar_figure in fees related to administration of the trusts during fiscal years and midwest paid the asset trust dollar_figure dollar_figure and dollar_figure respectively pursuant to the consulting contract midwest labeled the payments consulting fees and deducted these amounts in its income_tax returns by notice_of_deficiency dated date respondent determined the above-described payments were not ordinary and necessary business_expenses under sec_162 and that they were nondeductible constructive dividends respondent disallowed these deductions in full the muhichs the muhichs filed federal_income_tax returns for and on these returns the muhichs did not report any income from midwest in the form of compensation or dividends by notice_of_deficiency dated date respondent determined the trust scheme was an abusive trust arrangement which should be ignored for tax purposes respondent determined that petitioner received constructive dividends from midwest in the amounts of dollar_figure and dollar_figure for and respectively for the constructive_dividend amount is composed of the dollar_figure paid_by midwest to bartoli and the dollar_figure in fees paid_by midwest to the asset trust during the year for the entire amount represents fees paid_by midwest to the asset trust during the year opinion economic reality of the trusts we first decide whether the trusts should be disregarded for tax purposes according to respondent they should because they lack economic_substance and are shams we agree respondent also made smaller miscellaneous upward and downward adjustments to the muhichs' income in both years which flowed from his determination that the trusts should be ignored for all issues in this case except the penalty under sec_6673 respondent's determination is presumed correct and petitioners bear the burden of proving it wrong see rule a 290_us_111 where an entity is created that has no real economic_effect and which affects no cognizable economic relationship the substance of a transaction involving the entity will control_over its form see 79_tc_714 affd 731_f2d_1417 9th cir markossian v commissioner 73_tc_1235 regarding economic_substance we recently stated the doctrine_of economic_substance becomes applicable anda judicial remedy is warranted where a taxpayer seeks to claim tax benefits unintended by congress by means of transactions that serve no economic purpose other than tax savings acm partnership v commissioner tcmemo_1997_115 affd in part revd on other grounds in part dismissed in part and remd in part 157_f3d_231 we find such lack of economic purpose in this case more specifically we have held a_trust is not recognized for tax purposes if it has no economic_substance apart from tax considerations see markosian v commissioner supra pincite- these principles apply even though an entity may have been properly formed and may have had a separate existence under applicable local law see zmuda v commissioner supra pincite when the settlor is a trustee and the beneficiaries are the settlor and his family the trusts must be closely scrutinized for economic_substance see markosian v commissioner supra pincite see also 309_us_331 we consider the following factors when deciding whether a_trust lacks economic_substance for tax purposes whether the taxpayer's relationship as grantor to the property differed materially before and after the trust's formation whether the trust had an independent_trustee whether an economic_interest passed to other beneficiaries of the trust and whether the taxpayer felt bound by any restrictions imposed by the trust itself or by the law of trusts see markossian v commissioner supra pincite5 see also buckmaster v commissioner tcmemo_1997_236 as to the first markosian factor the muhichs' relationship to their property did not differ materially before and after the formation of the trusts the muhichs' personal_residence was the address for all the trusts and their personal_use of their property was never restricted as sole trustees and sole owners of the cbi's the muhichs could manipulate distribute or otherwise use trust property at their whim in fact the trust instruments gave them sole discretion to deal in trust property and make distributions -- - petitioners argue that their residence pincite w dianne and then pincite north shore drive was the asset trust headquarters and therefore they could deduct all operational expenses connected thereto we disagree petitioners' attempt to legitimize payment of their personal expenses is unavailing in addition to the fact the trusts were not conducting a trade_or_business the expenses were personal in nature which preclude their deductibility the first factor weighs against petitioners as to the second markosian factor the trusts lacked an independent_trustee but for bartoli's 6-day stint as trustee of the asset trust the muhichs were at all times sole trustees of all trusts the fact that bartoli served as trustee for a limited time is meaningless it was a paper appointment solely for the purpose of facilitating the creation of the trust scheme the second factor weighs against petitioners as to the third markosian factor no economic_interest in the trusts ever passed to any beneficiary other than the muhichs the only beneficiaries were the muhichs or other trusts they created and controlled under the trust scheme the third factor weighs against petitioners as to the final markosian factor the muhichs were not bound by any restriction imposed by the trusts or the law of trusts as to the use of trust property the record demonstrates petitioners dealt freely with trust funds and property and they manipulated funds between the trusts in a circular and nonsensical manner this factor weighs against petitioners in addition to our analysis of the markosian factors all of which favor respondent other facts herein make clear that the tangled web woven by petitioners did little more than conceal the ownership of assets and disguise the true_earner of income for the purpose of avoiding taxes first petitioners created an elaborate scheme of documents and paperwork with an eye towards creating an aura of legitimacy for the trusts these canned documents were part of the mass-produced trust package marketed by heritage and paid for with the dollar_figure fee notwithstanding the muhichs spent time filling in the blanks these documents do not lend economic reality to the transactions they purport to memorialize and we place no weight on them second petitioner lacked a basic understanding of the scheme's operation he was generally unfamiliar with the intricacies and interworkings of the trust scheme and he was unfamiliar with basic terms such as grantor beneficiary and trust declarations instead of directly responding to guestions asked at trial petitioner often referred the court to the reams of paperwork submitted into the record with the suggestion that the answers could be found somewhere in those documents ’ petitioner's inability to discuss basic trust concepts is inconsistent with his contention that the trust scheme was a legitimate business arrangement in sum petitioners established the trusts with an aim to avoid improperly federal_income_tax none of the trusts ever reported taxable_income and none of them conducted a legitimate business activity petitioners' purpose for the trust scheme was to take untaxed money out of midwest and circulate it around the trusts to pay the muhichs' personal expenses the muhichs admitted as much at trial although the muhichs attempted to identify other nontax reasons for the trusts we find these the following colloquy between petitioner and respondent's counsel on cross-examination exemplifies petitioner's elusiveness and lack of knowledge as to the operation of the trust scheme q edward bartoli helped set up the initial trust for you is that right a right q and that would include the declarations for each of the trusts a i'm not that familiar with terms it's all written down you have the trust documents so whatever's in the documents is what we did we were similarly unimpressed with ms muhich she admitted she was only kind of familiar with two of the trusts and stated that she knew more about the entire scheme after sitting through the trial than she did before reasons incredible ’ because the trusts lacked economic reality the court will ignore them for tax purposes gross_income deductions by midwest we turn to the question of whether the muhichs' gross_income includes the consulting fees paid_by midwest to the asset trust and the dollar_figure paid_by midwest to the trust promoters issue related thereto is the question of whether sec_162 allows midwest to deduct these payments and the dollar_figure paid to the trust promoters in issue sec_3 and as to the consulting fees respondent determined that these fees were nondeductible constructive dividends_paid to petitioner by midwest and as such were includable in his gross_income midwest contends that these fees are deductible by ‘t petitioner for example testified he adopted the trust scheme to protect midwest and his assets if such was the case then why did the muhichs not transfer their most significant assets to the trusts immediately upon creation e their various real_estate holdings and the stock in midwest moreover midwest was already a corporation thus midwest enjoyed the benefits of limited_liability attendant to doing business in the corporate form ‘2 respondent does not contest petitioners' assertion that the amounts the charitable_trust paid to sec_501 organizations are deductible by the muhichs the parties shall take these deductions into account in the rule computation midwest as compensation_for petitioner's services ’ we agree with midwest that the consulting fees are deductible compensation_for petitioner's service we agree with respondent that these fees are includable in petitioner's gross_income but as compensation rather than dividends a payment to a shareholder employee is compensation if a the corporation intends the payment to be solely for services rendered by the shareholder employee and b the amount_paid is reasonable as to the services rendered see 56_tc_1324 affd without published opinion 496_f2d_876 5th cir sec_1_162-7 income_tax regs a corporation's intent to compensate for services is a condition_precedent to the underlying payment's deductibility see hlectric neon inc v commissioner supra and such an intent is determined when the payment is made see 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir an intent to compensate is a question of fact which in the case of a corporation turns on the actions of the officers see 98_tc_511 we employ close scrutiny when a shareholder employee petitioner fails to acknowledge that if the amounts are compensation he must include them in income controls the corporation's affairs see paula constr co v commissioner supra pincite while we held the trusts were shams and should be ignored for tax purposes we find the consulting contract helpful for the limited purpose of determining the intent of the parties the contract provides that midwest desires to contract the skills and services of one frank w muhich in the performance of services on behalf of midwest and we find that petitioner performed these services for midwest during the subject years before the subject years petitioner worked as a principal officer of midwest establishing its name recognition overseeing its business and playing a key role in its success his work- related duties did not change after the trusts were formed he continued to own and operate midwest exactly as before and midwest continued to pay compensation_for his services we conclude midwest paid the consulting fees intending to compensate petitioner for his services in disregarding the asset trust's existence for tax purposes we view these payments received directly by petitioner the true_earner of the income as to reasonableness each year petitioner based his salary upon the financial performance of midwest we view this as a reasonable way for an owner of a closely_held_business to compensate himself or herself the contract in this case specifically provides for compensation of dollar_figure per month plus additional_amounts based upon midwest's financial performance this compensation package is very similar to the commission type arrangement used before the trust scheme on the primary basis of the amount of compensation that midwest paid petitioner before the subject years the type and content of the services he performed during the subject years and the gross_receipts those services produced for midwest we conclude petitioner's compensation during the subject years was reasonable we hold midwest may deduct the consulting fees under sec_162 and petitioner must include these fees in income in the amounts of dollar_figure and dollar_figure for and respectively we now turn to the dollar_figure and dollar_figure payments made by midwest to the trust promoters in and respectively respondent determined these amounts were not deductible by midwest and that the dollar_figure was a constructive_dividend to petitioner petitioners contend that both amounts were deductible under sec_162 and that the dollar_figure is not includable in petitioner's income we disagree a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 the taxpayer must show that the ‘4 the issue of whether the dollar_figure payment was includable in petitioner's gross_income as a constructive_dividend is not before the court expenses were both ordinary and necessary see 127_f3d_643 7th cir affg tcmemo_1996_168 deductions are a matter of legislative grace see 503_us_79 in the context of sec_162 an expense is necessary if it is appropriate or helpful for the development of the taxpayer's business see welch v helvering u s pincite an expense is ordinary if it relates to a transaction commonly or frequently occurring in the taxpayer's business community see indopco inc v commissioner supra pincite discussing the requirements of sec_162 it follows from our holding that the trusts were shams and should be ignored for tax purposes that the payments in pursuance of the scheme were not ordinary and necessary business_expenses under sec_162 the expenses were not appropriate or helpful for the development of midwest's photography business nor was there any evidence they were a usual expense within midwest's business community we hold the payments to the trust promoters bartoli and aegis are not deductible under sec_162 turning to constructive dividends taxpayers must include dividends in gross_income see sec 6l1 a whena corporation distributes property to a shareholder as a dividend the shareholder must include in gross_income the distribution to the extent of the corporation's earnings_and_profits see sec_301 c and the shareholder must do so even though the corporation has not formally declared a dividend see 923_f2d_67 7th cir 496_f2d_1384 5th cir the shareholder need not receive the distribution directly payments on behalf of a shareholder are treated as if paid directly to the shareholder see 53_tc_459 in determining whether a shareholder has received a constructive_dividend we look to whether the payment by the corporation benefited the shareholder personally rather than furthered the interest of the corporation see 958_f2d_684 6th cir affg and remanding on other grounds tcmemo_1987_549 621_f2d_731 5th cir given our holding the trusts were shams and were created by the muhichs to avoid taxes we hold the dollar_figure payment to the trust promoters was solely to benefit petitioner and his family personally we hold petitioner must include the payment in his income as a constructive_dividend 's petitioners neither argued nor proved that midwest did not have sufficient earnings_and_profits for us to categorize the payment as a dividend under sec_316 sec_6662 a the muhichs respondent determined the muhichs are liable for the accuracy-related_penalty under sec_6662 and b for both years in issue this section imposes a penalty equal to percent of the portion of an underpayment that is attributable to among other things negligence petitioners will avoid this penalty if the record shows that they were not negligent l e they made a reasonable attempt to comply with the provisions of the internal_revenue_code and they were not careless reckless or in intentional disregard of rules or regulations see sec_6662 c 942_f2d_444 7th cir affg 94_tc_96 drum v commissioner tcmemo_1994_433 affd without published opinion 61_f3d_910 9th cir negligence connotes a lack of due care or a failure to do what a reasonable and prudent person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 the accuracy-related_penalty of sec_6662 is not applicable to any portion of an underpayment to the extent that an individual has reasonable_cause for that portion and acts in good_faith with respect thereto see sec_6664 such a determination is made by taking into account all facts and circumstances including the experience and knowledge of the taxpayer and his or her reliance ona - - professional tax adviser see sec_1_6664-4 income_tax regs the muhichs seek relief from the penalty by arguing they relied in good_faith on advice from the martins and bartoli good_faith reliance on the advice of counsel or a qualified accountant can in certain circumstances be a defense to the accuracy-related_penalty for negligence see eg 91_tc_396 affd without published opinion 940_f2d_1534 9th cir 86_tc_492 affd 864_f2d_1521 10th cir 59_tc_473 51_tc_467 in those cases the taxpayer must establish the adviser had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see ellwest stereo theatres of memphis inc v commissioner tcmemo_1995_610 the record in this case demonstrates the muhichs did not act reasonably with respect to reporting their income for and the muhichs' claim that they relied in good_faith on the martins for advice as to the tax treatment of the trust scheme is unsupported by the evidence the muhichs failed to disclose to the martins they had purportedly divested themselves of most of -- p7 - their assets and adopted the trust scheme the martins never advised the muhichs about the scheme before the muhichs entered into it the muhichs had all the trusts' returns for the year of inception prepared by savino in an attempt to keep the existence of the trusts from the martins although the martins did prepare the returns for the trusts they did so reluctantly and only after informing petitioner of their concern as to the trusts' legitimacy nor are we persuaded that the muhichs reasonably relied upon a qualified expert in the form of bartoli bartoli's bias was obvious and his ability to benefit financially by luring individuals into the scheme should have sent up a red flag petitioner is an experienced businessman who should have been suspicious of bartoli's claims further the record contains no evidence as to bartoli's qualifications or expertise he was noticeably absent from the trial and petitioner was unable to locate him the only information the muhichs provided bartoli was a list of assets and a questionnaire wherein they documented their desire to avoid taxes we hold the muhichs are liable for the accuracy-related_penalties for negligence as determined by respondent midwest respondent determined that midwest is liable for the accuracy-related_penalty under sec_6662 and b for all - - years in issue this section imposes a penalty equal to percent of the portion of an underpayment that is attributable to among other things a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure for corporations see sec_6662 the understatement is reduced if it is based on substantial_authority or is adequately disclosed on the return or in a statement attached to the return see sec_6662 the reasonable_cause exception under sec_6664 may also be used to avoid the penalty if proven by the taxpayer midwest made no relevant disclosures on its returns furthermore the record does not disclose midwest had substantial_authority for deducting the payments to the trust promoters accordingly for each year that the rule computation reflects a substantial_understatement within the meaning of sec_6662 d midwest will be liable for this penalty sec_6673 respondent moved the court at the end of trial to impose a penalty under sec_6673 respondent asserts the muhichs' position is frivolous and groundless and that they instituted this lawsuit primarily for delay as relevant sec_6673 a and b provides that the court may impose a penalty of up to dollar_figure wherever proceedings before us have - - been instituted or maintained by the taxpayer primarily for delay or wherever the taxpayer's position in a proceeding is frivolous or groundless we decline to impose a penalty under sec_6673 although the muhichs' position that the trusts had economic_substance was frivolous we have rejected respondent's position the consulting fees were dividends holding instead the fees were compensation the muhichs' position in this proceeding was somewhat meritorious to the extent they were defending against respondent's determination of constructive dividends we admonish the muhichs that we shall not be inclined to exercise our discretion under sec_6673 so favorably in the future if presented with similar arguments by them and we may impose a penalty in reaching all our holdings herein we have considered each argument made by the parties and to the extent not discussed above find those arguments to be irrelevant or without merit to reflect the foregoing an appropriate order will be issued denying respondent’s motion to impose a penalty under sec_6673 a and decisions will be entered under rule -- -
